Title: From John Adams to David Meriwether, 22 June 1798
From: Adams, John
To: Meriwether, David


To the Inhabitants of the Town of Washington and County of Wilkes in the State of Georgia.
Gentlemen
Philadelphia June 22 1798

Addresses from the remote Extremities of the United States expressing sentiments like yours on the present aspect of our affairs, which have been presented to me by Major Harris are peculiarly agreable, as they furnish the strongest Proofs of the Union of the States and Unanimity of the People.
I agree fully with you that were the Americans a divided People the Conduct of a foreign Power would be sufficient to Unite them, unless they were thoroughly corrupted as well as disunited. As this is not yet our desperate and forlorn Condition, should any daring Invader presume to infer attempt his unjust purposes by public force, Experience will teach him he has been deceived.
Our Solicitude and our Concessions have Added Insult have had their Usual Effect upon encroaching dispositions unrestrained by Principle, in encouraging Additions of Insult to Injury. To concede farther would render Us a degraded People. This appears to be the decided sentiment of the Nation, as it is yours, and it is my unreserved and unequivocal Resolution to concede no more.

John Adams